                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

 Case No.          CV 18-6035 DMG (SKx)                                              Date     February 5, 2020

 Title Pro-Com Products, Inc. v. Kings Express LA, Inc., et al.                                      Page     1 of 1

 Present: The Honorable             DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                         NOT REPORTED
                   Deputy Clerk                                                       Court Reporter

    Attorneys Present for Plaintiff(s)                                     Attorneys Present for Defendant(s)
             None Present                                                            None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT CONSTRUE PLAINTIFF’S MOTION FOR PARTIAL
             SUMMARY JUDGMENT AGAINST DEFENDANT INFINITY
             LOGISTICS, INC. AS A MOTION FOR DEFAULT JUDGMENT

        Plaintiff Pro-Com Products, Inc. filed its Motion for Partial Summary Judgment (“MSJ”)
against Defendants King’s Express, a Minnesota Corporation, and Infinity Logistics, Inc. [Doc. #
112] on January 10, 2020. Both Defendants filed their Opposition to the MSJ on January 23, 2020.
[Doc. # 113.] The Clerk, however, has entered a default against Infinity [Doc. # 108], and Plaintiff
maintains that Infinity is a suspended corporation that may not participate in litigation.1 See Pl.’s
Response to Defs.’ Objs. at 1-2 [Doc. # 116-3]; Ord. re Pls.’ Mot. to Strike at 1-2 (describing the
consequences of being a suspended corporation) [Doc. # 79]. Both the default and Infinity’s
suspended status (if it is indeed suspended) would prevent it from opposing the MSJ.

        Defendant Infinity is therefore ordered to show cause why the Court should not construe
Plaintiff’s MSJ against Infinity as a motion for default judgment and analyze the case’s facts
relating to Infinity under the standard set forth in Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.
1986). Defendants shall file a written response to this Order by Monday, February 10, 2020.
Failure to submit a satisfactory response will result in the Court construing Plaintiff’s motion as
an MSJ against King’s Express and as an MDJ against Infinity.

IT IS SO ORDERED.




         1
             Neither side has submitted evidence showing whether Infinity is currently active or suspended.

 CV-90                                     CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
